Exhibit 10.1

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

This Agreement includes

Confidential Information

[***]

COMMERCIAL SUPPLY AGREEMENT

SGD-1006

This Commercial Supply Agreement (this “Agreement”), effective as of the 1ST day
of DECEMBER 2010 (the “Effective Date”), is entered into by and between:

Seattle Genetics, Inc., a company incorporated under the laws of Delaware, with
its principal office located at 21823 - 30th Drive S.E., Bothell, Washington
98021 (“Company”); and

SAFC, an operating division of Sigma-Aldrich, Inc., a company incorporated under
the laws of the State of Wisconsin, USA, with its principal office located at
3050 Spruce Street, St. Louis, Missouri 63103 (“SAFC”).

Company and SAFC are hereinafter sometimes referred to separately as a “Party”
or together as the “Parties”.

RECITALS

WHEREAS, Company is engaged in the research and development of products,
including SGD-1006 and the Finished Product, brentuximab vedotin (or SGN-35) (as
such terms are hereinafter defined),

WHEREAS, SAFC develops, manufactures and sells a broad range of biochemicals and
organic chemicals globally for use in pharmaceutical development and as key
components in pharmaceutical and other high technology manufacturing;

WHEREAS, Company desires to engage SAFC to manufacture SGD-1006 at commercial
scale for use in the Finished Product; and

WHEREAS, SAFC is willing to manufacture and supply to Company SGD-1006 upon the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the above premises and the mutual covenants
and agreements contained herein, the Parties hereby agree as follows:

 

1. Definitions and Interpretation

1.1 “Affiliate” means any entity controlling, controlled by or under common
control with either Party hereto. For purpose of this definition, “control”
shall mean ownership of over fifty percent (50%) of the equity, the outstanding
voting securities or other ownership interest of an entity, or the right to
receive over fifty percent (50%) of the profits or earnings of an entity. In the
case of non-stock organizations, the term “control” shall mean the power to
control the distribution of profits.

 

Commercial Supply - SGD-1006

SAFC Rev May 2006

   1    LOGO [g238944safc_logo.jpg]



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

 

1.2 “Analytical Methods” shall mean the set of validated analytical methods
related to the Manufacturing of the SGD-1006 as provided by Company, or
developed on behalf of Company, by SAFC.

1.3 “Applicable Laws” shall mean all laws, statutes, ordinances, codes, rules
and regulations which have been enacted by a Regulatory Agency and/or are
applicable to the Manufacture of SGD-1006.

1.4 “Batch or batch size” shall have the meaning of [***] of SGD-1006 or other
quantities that may be mutually agreed to by both parties in the future.

1.5 “Batch Record” or “Master Batch Record” means the mutually agreed upon final
batch production and control records for SGD-1006 prepared in accordance with
Q7A guidelines.

1.6 “Commencement Date” means the date Company issues its initial binding
written purchase order for the commercial supply of SGD-1006 under Section 3.2
below.

1.7 “Commercial Forecast” shall have the meaning set forth in Section 3.1
hereof.

1.8 “Compliance Level” shall have the meaning set forth in Section 2.9(b)
hereof.

1.9 “Confidential Information” shall mean all the technical information, whether
tangible or intangible, including (without limitation) any and all data,
techniques, discoveries, inventions, processes, know-how, patent applications,
inventor certificates, trade secrets, methods of production and other
proprietary information, that either Party or any Affiliate of a Party has
ownership rights to (as either owner, licensee or sub-licensee), or may
hereafter obtain rights.

1.10 “Current Good Manufacturing Practices” or “cGMP” shall mean the FDA’s
current good manufacturing practices, as first published in the Federal Register
and then specified in the Code of Federal Regulations and FDA’s guidance
documents, applicable to the manufacture of SGD-1006 and all successor
regulations and guidance documents thereto, as well as the comparable practices,
regulations and documents of any other comparable Regulatory Agency, as in
effect from time to time, including the guidance document developed by the
International Conference on Harmonization known as “Q7A Good Manufacturing
Practice Guidance”.

1.11 “Deviation” shall have the meaning set forth in the Quality Agreement.

1.12 “EMA” shall mean the European Medicines Agency of the European Union.

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Commercial Supply - SGD-1006

SAFC Rev May 2006

   2    LOGO [g238944safc_logo.jpg]



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

 

1.13 “Facility” shall mean SAFC’s facility located at [***].

1.14 “Failure to Supply” shall have the meaning set forth in Section 2.10(a)
hereof.

1.15 “FDA” shall mean the United States Food and Drug Administration, and any
successor thereto.

1.16 “Finished Product”, “SGN-35” or “brentuximab vedotin” shall mean the
finished dosage form drug product that contains the SGD-1006 as an active
ingredient, in vials, labelled and packaged, ready for commercial sale.

1.17 “Fully Burdened Manufacturing Cost” shall have the meaning set forth in
Section 5.5(b) hereof.

1.18 “Intellectual Property” means all inventions, discoveries, improvements,
design rights, patents, trademarks, copyrights, trade secrets, know-how, and all
other intellectual and industrial property rights of every kind and nature
however designated, whether arising by operation of law, contract, license or
otherwise, and any equivalents thereof, which are made, developed, conceived,
reduced to practice, or created by or on behalf of a Party, or jointly by a
Party with the other Party or with a third party, in connection with a Party’s
performance under this Agreement. Intellectual Property also means and includes
all applications, registrations, renewals, extensions, continuations,
continuations-in-part, divisions or reissues of any of the foregoing, now or
hereafter existing, made or in force, and including any and all rights in any of
the foregoing.

1.19 “Laboratory” shall have the meaning set forth in Section 4.2 hereof.

1.20 “Manufacture, Manufacturing or Manufactured” means all activities related
to the manufacturing of SGD-1006, or any ingredient thereof in accordance with
the terms and conditions of this Agreement and the Quality Agreement, which may
include manufacturing SGD-1006 or supplies for development or commercial sale,
packaging SGD-1006, in-process and final testing and release of SGD-1006, or any
component or ingredient thereof, quality assurance activities related to
manufacturing and release of SGD-1006 and regulatory activities related to any
of the foregoing.

1.21 “Manufacturing Process” shall mean the instructions, specifications for raw
materials and excipients, formulae, procedures, tests and standards developed,
established and described by Company or developed by or for Company’s use in
Manufacturing SGD-1006.

1.22 “Marks” shall have the meaning set forth in Section 11.4 hereof.

1.23 “Minimum Lead Time” shall have the meaning set forth in Section 3.2(a)
hereof.

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Commercial Supply - SGD-1006

SAFC Rev May 2006

   3    LOGO [g238944safc_logo.jpg]



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

 

1.24 “OOS” (Out of Specification) shall have the meaning set forth in the
Quality Agreement.

1.25 “Qualified Alternate Facility” shall have the meaning set forth in
Section 2.9(a)(i) hereof.

1.26 “Quality Agreement” means the Quality Agreement between Company and SAFC
attached hereto and incorporated herein by reference as Appendix 1.

1.27 “Regulatory Agency” means the FDA, the EMA, or any comparable national or
territorial regulatory entity having substantially the same functions.

1.28 “[***]” has the meaning set forth in Section 2.9(a).

1.29 “SGD-1006” shall mean vcMMAE, in all instances meeting the Specifications,
manufactured and sold by SAFC to Company.

1.30 “SGD-1006 Requirements” shall have the meaning set forth in Section 4.1
hereof.

1.31 “Specifications” shall mean Manufacturing and SGD-1006 specifications set
forth in Appendix 2 hereto and/or in the Quality Agreement (and any attachments
thereto), and including the Manufacturing Process.

1.32 “Term” shall have the meaning set forth in Section 9.1 hereof.

1.33 “Third Party Designee” shall have the meaning set forth in Section 2.9(a).

1.34 “[***]” shall have the meaning set forth in Section 2.10(b) hereof.

 

2. Manufacture and Supply of SGD-1006

2.1 General Conditions of Supply. During the Term, SAFC shall Manufacture at the
Facility and supply SGD-1006 to Company, and Company shall purchase SGD-1006
from SAFC in such quantities as Company may order from time to time, subject to
the limitations and requirements set forth herein.

2.2 Specifications. At all times during the Term, SAFC shall Manufacture the
SGD-1006 in accordance with cGMP, the Specifications and the Quality Agreement.

2.3 Quality Control and Release. The quality control(s) and the release(s) of
SGD-1006 (including documentation) shall be done by SAFC in accordance with the
Quality Agreement and this Agreement. Company shall have the right to reject
SGD-1006 that does not meet cGMPs and the quality control and release testing
requirements agreed upon by SAFC and Company in the Quality Agreement or this
Agreement.

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Commercial Supply - SGD-1006

SAFC Rev May 2006

   4    LOGO [g238944safc_logo.jpg]



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

 

2.4 Inspections. Inspections of SAFC’s facilities used in the Manufacture of the
SGD-1006, including the Facility, shall be conducted as specified in the Quality
Agreement. Subject to the limitations and qualifications set forth in the
Quality Agreement, upon reasonable prior notice, SAFC shall permit Company’s
representatives and partners (licensees) to visit and audit SAFC’s facilities
used in the Manufacture of the SGD-1006 to observe the Manufacturing of
SGD-1006, to discuss the Manufacturing of SGD-1006 with appropriate officials of
SAFC and to inspect and audit records relevant to the Manufacturing of the
SGD-1006.

2.5 Person in the Plant. SAFC shall permit representatives of Company (limited
to a reasonable number of qualified persons) during normal business hours with
reasonable advance notice (not less than [***]) and subject to the
confidentiality undertakings provided below, to observe manufacturing or
packaging for shipment of the SGD-1006 pursuant to this Agreement. The limit on
number of qualified persons shall not apply during the pre-approval period for
qualification Batches. Company agrees that Company’s representatives shall
comply with SAFC’s reasonable rules, regulations and safety procedures and cGMP
while on SAFC’s premises. Company’s representatives may include employees of its
Affiliates, licensees or sublicensees. In addition, SAFC shall provide
reasonable accommodations for Company’s representatives, including a desk and
access to the internet, phones, copiers, fax machines and other miscellaneous
office equipment as requested.

2.6 Changes to Specifications and Process. The Specifications shall be amended
only as agreed upon in writing by Company and SAFC; provided, however, that the
Parties agree to cooperate to amend or supplement the Specifications to the
extent reasonably necessary to comply with changes in applicable laws and/or
regulations or the requirements of applicable Regulatory Agencies or as Company
may reasonably request from time to time (provided such request is made in good
faith). Notwithstanding anything to the contrary, SAFC shall not make any
Specification changes, Manufacturing Process changes or Facility changes with
respect to the manufacture of the SGD-1006 without prior written permission from
Company. SAFC shall follow the change control procedures set forth in the
Quality Agreement for any proposed changes in the Specifications and/or
Manufacturing Process. SAFC acknowledges that any such change(s) shall, in each
case, comply with cGMP, this Agreement, the Quality Agreement and Applicable
Laws. In the event such amendment (whether as a result of changes in Applicable
Laws or the requirements of Regulatory Agencies or at Company’s reasonable and
good faith request or otherwise) requires additional cost or schedule
adjustments for the Manufacture of the SGD-1006 hereunder, Company and SAFC
shall agree in good faith on an equitable adjustment to price and/or schedule,
as appropriate. Any such amended Specifications shall be reflected in and
attached hereto as an amended and restated Appendix 2. In the event the parties
are unable to agree on such equitable adjustment, SAFC may refuse to implement
the change, in which event, Company may [***] upon notice to SAFC.

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Commercial Supply - SGD-1006

SAFC Rev May 2006

   5    LOGO [g238944safc_logo.jpg]



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

 

2.7 Documentation.

(a) General. Upon completion of Manufacture of each batch of SGD-1006, SAFC
shall provide to Company accurate documentation related to the Manufacturing of
SGD-1006 including: a certificate of analysis, certificate of compliance,
Deviations, the Batch Record, and any other information specified in the Quality
Agreement.

(b) Batch Records. The Batch Records and Master Batch Records shall be treated
as Confidential Information of Company and shall not be used or disclosed by
SAFC other than for the purposes of permitting SAFC to exercise its rights or
fulfil its obligations under this Agreement and, where necessary, for disclosure
to the relevant Regulatory Agencies in order to comply with regulatory
requirements relating to the Manufacturing of SGD-1006 by SAFC.

(c) Retention of Documentation. All documentation related to the Manufacturing
of SGD-1006 shall be archived with SAFC after Manufacturing in accordance with
SAFC’s document retention policies or as specified in the Quality Agreement.
Company shall be contacted before destruction of any SGD-1006 specific records
and shall be given the option to retain such documents.

2.8 Safety of SGD-1006. Each Party shall notify the other Party of any unusual
health or environmental occurrence, including any safety or toxicity problems,
relating to SGD-1006 promptly but no later than within [***].

2.9 Purchase Commitment.

(a) During the Term and upon the terms and subject to the conditions of this
Agreement Company, for and on behalf of itself, its Affiliates, sublicensees,
licensees, contractors and collaborators, as well as for and on behalf of those
third parties that are designated by Company and agreed upon by SAFC (such
consent not to be unreasonably withheld) (“Third Party Designees”), which shall
be deemed to include Millennium Pharmaceuticals, Inc. and its Affiliates, agrees
to purchase from SAFC at least the Compliance Level of the SGD-1006, provided
that SAFC is able to supply such SGD-1006 in accordance with this Agreement.
Notwithstanding the foregoing, Company shall [***].

Company hereby agrees that SAFC may qualify, as the [***], at Company’ sole
discretion, if SAFC:

(i) can demonstrate its ability to supply [***] of Company’s, its Affiliates’,
subsidiaries’, licensees’, sublicensees’, collaborators’, Third Party Designees’
and contractors’ [***]; provided, that for purposes of this definition, SAFC’s
facility in [***] shall be [***] from the Facility (“Qualified Alternate
Facility”);

(ii) demonstrates that [***]; and

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Commercial Supply - SGD-1006

SAFC Rev May 2006

   6    LOGO [g238944safc_logo.jpg]



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

 

(iii) mutually agrees with Company on a [***].

(b) In the event that SAFC intends to [***] at any time during the Term, then
[***]. During the Term, Company, its Affiliates, sublicensees, Licensees,
contractors, collaborators, and Third Party Designees, shall purchase SGD-1006
at the [***]. [***].

(c) Notwithstanding anything to the contrary, Company shall have the right to
require SAFC to manufacture SGD-1006 for and supply SGD-1006 directly to
Company’s Affiliates, sublicensees, licensee, contractors, collaborators and
Third Party Designees; provided, however, that if Company requires SAFC to
supply such SGD-1006, Company shall [***] with respect to such orders. The
manufacture and supply of SGD-1006 to such Affiliates, sublicensees, licensees
contractors, collaborators and Third Party Designees will be in accordance with
the terms and conditions of this Agreement, including without limitation the
[***], provided that SAFC will continue to invoice [***], and Company, its
Affiliates, sublicensees, licensee, contractors, collaborators and Third Party
Designees shall furnish SAFC with forecasts and orders which include forecasts
and orders for all such Affiliates, sublicensees, collaborators and Third Party
Designees. Company shall also designate the delivery destination for the
SGD-1006, and Company shall pay SAFC directly for orders of SGD-1006 that have
been accepted by such Affiliate, sublicensee, licensee, contractors,
collaborator or Third Party Designee. All SGD-1006 supplied to Affiliate,
sublicensee, licensee, contractors, collaborator or Third Party Designee shall
provide such Affiliate, sublicensee, licensee, contractors, collaborator or
Third Party Designee the [***], such as conformance to the [***], as is
available to Company hereunder.

2.10 Delay; [***].

(a) If SAFC is or will be unable, for any reason (including an event of Force
Majeure under Section 11.17 hereof), to supply the SGD-1006 in accordance with
the quantities and/or delivery dates specified by Company in a purchase order
received by SAFC (“Failure to Supply”), SAFC shall [***] notify Company in
writing of such circumstance. If the quantities are within [***] of the
Commercial Forecast and such delivery dates meet the [***] requirements herein
then within [***] of such notice of Failure to Supply, SAFC shall provide
Company the cause of such Failure to Supply and shall propose a plan of
remediation.

(b) If such Failure to Supply will continue or does continue for a period of
[***], and SAFC is unable in the Facility or any Qualified Alternate Facility to
Manufacture the SGD-1006 in [***], then Company may, at its discretion and upon
written notice to SAFC (i) [***], without being deemed to be in [***] of this
Agreement, and/or (ii) if such [***] pursuant to Section [***], provided that
the period of Failure to Supply shall count towards the notice period
requirement in such Section [***]. In the event of 2.10(b)(i) or (ii) above,
upon Company’s request, SAFC shall [***], at [***], in order to allow Company to
promptly resume its supply of SGD-1006 by way of [***].

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Commercial Supply - SGD-1006

SAFC Rev May 2006

   7    LOGO [g238944safc_logo.jpg]



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

 

(c) SAFC shall promptly notify Company when SAFC can resume supply of SGD-1006
in accordance with this Agreement and provide Company with a firm date for
delivery of the SGD-1006 in accordance with Company’s needs. Upon receipt of
notice, Company, at its discretion, may continue production of the SGD-1006 if
Company is self-manufacturing the SGD-1006 or continue the contract with [***]
under the terms and conditions of that contract; but Company will use reasonable
commercial efforts to resume supply from SAFC to the Compliance Level within
[***].

 

3. Forecasts, Release, Purchase Orders, Delivery and Storage

3.1 Forecasts. Reasonably in advance of the Commencement Date, Company shall
determine its initial estimated purchases of the SGD-1006 from SAFC under this
Agreement and shall deliver to SAFC a written, non-binding, [***] forecast (the
“Commercial Forecast”) of such estimated quantities. The Commercial Forecast
shall cover each of the next succeeding [***]. After delivery of the initial
Commercial Forecast, the Commercial Forecast shall be updated by Company on a
[***], which update shall include the next [***] of the previous Commercial
Forecast. Although the Commercial Forecast is non-binding, Company understands
that SAFC shall use the Commercial Forecast for planning purposes (including raw
material acquisitions and investment in equipment and other resources) in order
to make available the production capacity required to Manufacture and supply the
forecasted amounts of the SGD-1006 within the time frames specified therein. For
the avoidance of doubt, until such a time when SAFC has approval from Company to
manufacture the raw materials and intermediates required in the manufacture of
SGD-1006, Company will be responsible for insuring that all raw materials and
intermediate are supplied in sufficient quantity and in a timeframe that will
not prevent SAFC from meeting its delivery obligations.

3.2 Initial Commercial Supply; Purchase Orders.

(a) To initiate SAFC’s Manufacture and supply of commercial quantities of the
SGD-1006 under this Agreement, Company must issue a binding written purchase
order for its purchase of SGD-1006 at [***] prior to the scheduled shipment of
SGD-1006 thereunder or such shorter time as may be agreed upon by the Parties in
writing (the “Minimum Lead Time”).

(b) Within [***] of receipt of a purchase order, SAFC shall notify Company in
writing of its acceptance of the purchase order. If SAFC fails to respond [***]
of receipt of the purchase order, the purchase order shall be deemed accepted.

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Commercial Supply - SGD-1006

SAFC Rev May 2006

   8    LOGO [g238944safc_logo.jpg]



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

 

(c) If a purchase order [***] of the Commercial Forecast or does not meet the
Minimum Lead Time, SAFC will be required only to use commercially reasonable
efforts to fill such excess or accommodate such shorter lead-time.

(d) For each such purchase of SGD-1006, the purchase order shall specify:
(i) quantity requested; (ii) the requested delivery date; and (iii) shipping
instructions and address.

(e) Each purchase order shall give rise to a contract for the purchase of such
SGD-1006 under the terms and conditions set forth in this Agreement, to the
exclusion of any additional or contrary terms set forth in any purchase order,
unless otherwise explicitly agreed to in writing by the Parties.

3.3 Release of SGD-1006. SAFC shall notify Company when (i) the Manufacture of
SGD-1006 is complete, (ii) all Batch Records have been reviewed by SAFC,
(iii) all testing is completed, reviewed, and SGD-1006 meets Specifications
(certificate of analysis), (iv) all Deviations have been adequately reviewed and
approved, and (v) SGD-1006 has been released by SAFC in accordance with the
Quality Agreement. SAFC shall ensure that release occurs within [***] after
Manufacturing is complete. This does not include the Company review of
manufacturing documentation including batch records, deviations, test data, etc
which is required prior to Company release.

3.4 Delivery, Title and Risk of Loss. All SGD-1006 supplied by SAFC hereunder
shall be supplied [***] within the meaning of Incoterms 2000, using validated
shipping methods. Delivery of the SGD-1006 to the [***] shall constitute
delivery to Company. [***]. SAFC shall not ship any SGD-1006 that does not
conform to the Specifications. Each shipment of SGD-1006 shall be accompanied by
all documentation described in Section 2.7(a).

3.5 Packaging. SAFC will preserve, package, handle, and pack all SGD-1006 so as
to protect the SGD-1006 from loss or damage, in conformance with standard
commercial practices, the Specifications, the Quality Agreement, Applicable
Laws, Company SOPs, and other applicable standards.

3.6 Storage. SAFC shall hold all SGD-1006 under the storage conditions
established pursuant to the Quality Agreement and in accordance with cGMP. SAFC
shall store the SGD-1006 for a period not to exceed [***], at its own cost,
after the SGD-1006 has been released in accordance with Section 3.3 above. Any
SGD-1006 held by SAFC beyond [***] from the release date shall be subject to
SAFC’s standard storage charges.

 

4. Rejection, Defects and Non-Conforming Goods

4.1 Nonconforming SGD-1006. Within [***] from the date SAFC delivers SGD-1006 in
accordance with all the requirements of Section 3.4, to Company or to a third
party designated by Company (after SGD-1006 release), Company shall have the
right to report any shortages in shipment, and determine whether such SGD-1006

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Commercial Supply - SGD-1006

SAFC Rev May 2006

   9    LOGO [g238944safc_logo.jpg]



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

 

conforms to the warranties set forth in Section 6.2, including but not limited
to cGMP, the applicable Specifications and generally to the requirements
according to the Quality Agreement (collectively the “SGD-1006 Requirements”).
Any claim by Company that SGD-1006 does not meet SGD-1006 Requirements or is in
shortage shall be made in writing to SAFC within such [***] period and shall be
accompanied by a detailed report of analysis or report of short SGD-1006
prepared by or on behalf of Company. If a defect in SGD-1006 could not have been
ascertained by Company upon reasonable inspection and analysis of the SGD-1006,
then the [***] time period referred to herein shall not apply; provided that
(i) Company notifies SAFC promptly upon having reason to know of such defect
(but in any event no later than [***] from the date of delivery) and (ii) the
limitation on remedy and liability set out in Section 4.3 below shall apply with
respect thereto. Subject to the provisions of Section 4.2, Company has the right
to reject and return, [***], any portion of any shipment of SGD-1006 that fails
to comply with all of the SGD-1006 Requirements, without invalidating any
remainder of such shipment.

4.2 Disagreement Concerning Fulfilment of SGD-1006 Requirements. In the event of
a disagreement concerning the fulfilment of SGD-1006 Requirements, Company and
SAFC shall agree on an independent testing laboratory or consultant of
recognized standing in the industry (“Laboratory”) to determine whether any such
SGD-1006 met the SGD-1006 Requirements. The findings of the Laboratory shall be
binding. The expenses related to such testing shall be borne by [***] only if
the testing confirms that SGD-1006 Requirements are not fulfilled (unless the
nonconformity is directly attributable to [***]), and otherwise by [***]. During
any period that the Parties are in dispute regarding the conformity of the
SGD-1006, SAFC shall, if requested by Company, [***], and Company shall [***] of
SGD-1006 and the replacement shipment of SGD-1006 if the Laboratory confirms the
conformity of the original shipment, otherwise, [***] shall bear the cost for
the [***] if Laboratory confirms the non-conformity of the original shipment.

4.3 Remedies for Non-Conforming Product or Shortage. If any SGD-1006 delivered
to Company fails to conform to SGD-1006 Requirements, or if there is any
shortage of SGD-1006 in the shipment, SAFC shall, at Company’s election, [***]
with [***] that conforms to the [***] within [***] from the date all required
Raw Materials are provided to SAFC by Company, or issue Company [***] paid for
such non-conforming SGD-1006 or shorted SGD-1006. Company will [***] for each
batch supplied to SAFC and [***]. Pursuant to written directions from SAFC,
Company shall either return the non-conforming SGD-1006 to SAFC or destroy it,
in each case, [***]. If Company is directed to destroy non-conforming SGD-1006,
then Company shall provide SAFC a certificate certifying such destruction.
Except as provided for under Section 6.6 hereof regarding SAFC’s indemnification
obligations for third party claims, the remedy described in this Section 4.3
shall be Company’s sole remedy and SAFC’s only liability for SGD-1006 failing to
meet the SGD-1006 Requirements or short SGD-1006.

4.4 Deviations and OOS. At the request of one Party, each Party shall cooperate
with the other Party in the investigation and response to any SGD-1006
complaints concerning Deviations and OOS, which may relate to a Party’s role in
the Manufacture of SGD-1006 (in addition to complying with the corresponding
provisions in the Quality Agreement).

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Commercial Supply - SGD-1006

SAFC Rev May 2006

   10    LOGO [g238944safc_logo.jpg]



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

 

5. Sales Prices and Terms of Payment

5.1 Currency. Except as otherwise expressly indicated, all references to “$” or
to “dollars” in this Agreement shall be read as referring to the legal tender of
the United States of America.

5.2 Sales Prices. The sales prices for SGD-1006 Manufactured under this
Agreement and released by SAFC’s quality assurance department shall be the sales
prices set forth in Appendix 3. The sales prices are to be understood as
packaged and ready for further processing at the facility of Company or of a
third party designated in writing by Company, excluding costs of shipping,
insurance and freight and further excluding applicable sales or other taxes
(which will be applied as set forth in Section 5.6 hereof). All prices are
quoted in United States Dollars.

5.3 Invoices and Payments. SAFC shall invoice Company at the time of delivery
(or authorized partial delivery) of the SGD-1006. Company shall make all
payments of undisputed amounts in accordance with the SAFC invoices. Further,
all payments of undisputed amounts made hereunder are due within [***] from the
date of the SAFC invoice unless Company has provided notice under Section 4
above of defects, rejection or non-conforming SGD-1006. Payments shall be made
to SAFC in accordance with the instructions on the invoice. All payments
hereunder shall be made in United States Dollars.

5.4 Overdue Payments. Company shall pay interest on all past-due undisputed
amounts at a rate of interest equal to the lesser of [***] or the maximum rate
permitted by applicable law.

5.5 Price Adjustment. Notwithstanding any other provision of this Agreement to
the contrary, each year of the Term following the [***] of the Term, with [***]
prior written notice to Company, and in addition to any other price adjustment
that may be permitted by this Agreement or otherwise agreed to by the Parties,
[***] for such year by the percentage increase in the [***] as reported by the
U.S. Department of Labor Bureau of Labor Statistics from the Effective Date to
the time of such written notice to Company reflecting such price increase.

5.6 Taxes.

(a) If Company must withhold from any payment to SAFC under this Agreement any
taxes required to be withheld by Company under the applicable laws of any
country, state, territory or jurisdiction, such amount shall be paid to the
appropriate taxing authorities. Upon request, Company shall provide SAFC with
documentation of such withholding as is reasonably available to allow SAFC to
document such tax withholdings for purposes of claiming tax credits and similar
benefits.

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Commercial Supply - SGD-1006

SAFC Rev May 2006

   11    LOGO [g238944safc_logo.jpg]



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

 

(b) Any use tax, sales tax, excise tax, duty, custom, inspection or testing for,
or any other tax, fee or charge of any nature whatsoever imposed by, any
governmental authority, on or measured by the transaction between Company and
SAFC shall be paid by Company in addition to any other amounts due hereunder.

 

6. Recall, Warranties, Indemnification and Insurance

6.1 Recall.

(a) Company shall be responsible for conducting any recall of Finished Product,
and SAFC shall co-operate with and give all reasonable assistance to Company in
conducting any such recall to the extent it relates to the SGD-1006. SAFC shall
bear the expense of any recall resulting from [***] and/or of the [***] and/or
from [***]. Otherwise, Company shall bear such expenses. Notwithstanding the
foregoing, to the extent such recall or similar action is due to [***]or from
their [***], then each Party shall share in such costs in proportion to the
damages or losses caused by [***]. In the event of such recall or similar
action, each Party shall use commercially reasonable efforts to mitigate the
costs associated therewith.

(b) In the case of a disagreement as to the existence or level of nonconforming
SGD-1006 in connection with a recall under Section 6.1(a) above, then the matter
shall be referred to the Laboratory in accordance with Section 4.2 above. The
decision of the Laboratory shall be final and binding on the Parties with
regards to nonconforming SGD-1006, except to the extent the basis for such
recall relates primarily to a violation of cGMP or [***], in which case such
disagreement shall be resolved by binding arbitration in accordance with
Section 10.3.

6.2 SAFC Representations and Warranties. SAFC hereby represents and warrants as
follows:

(a) (i) The execution, delivery and performance of this Agreement does not
conflict with, violate or breach any agreement to which SAFC is a party or
SAFC’s constituent documents, (ii) SAFC is not prohibited or limited by any law
or agreement (to which it is a party) from entering into this Agreement and
(iii) the performance of this Agreement will not create any conflict with any
other business or activity engaged in by SAFC;

(b) The SGD-1006 shall be Manufactured and shipped in compliance with cGMP, the
Specifications and all other Applicable Laws;

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Commercial Supply - SGD-1006

SAFC Rev May 2006

   12    LOGO [g238944safc_logo.jpg]



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

 

(c) All SGD-1006 delivered by SAFC hereunder: will conform to the Quality
Agreement, the applicable Purchase Order and the Specifications, will not be
adulterated or misbranded within the meaning of the U.S. Food, Drug, & Cosmetic
Act, or any other Applicable Laws and will be manufactured at the Facility which
is in compliance with cGMP; and

(d) SAFC will have obtained and maintained in effect all such approvals and
permits as may be required under Applicable Laws to operate the Facility for the
purposes of Manufacturing SGD-1006 under the Quality Agreement and under this
Agreement;

(e) Unencumbered title to all SGD-1006 will be conveyed to Company upon
delivery;

(f) The Batch Records shall conform with the Specifications;

(g) If any [***] and/or intellectual property rights are incorporated into the
Manufacturing of SGD-1006, the use of such inventions and/or rights shall not
[***];

(h) Neither SAFC, nor any of its employees or agents working hereunder, has ever
been, is currently, or is the subject of a proceeding that could lead to that
party becoming, as applicable, a Debarred Entity or Individual, an Excluded
Entity or Individual or a Convicted Entity or Individual. SAFC further
covenants, represents and warrants that if, during the term of this Agreement,
it, or any of its employees or agents working hereunder, becomes or is the
subject of a proceeding that could lead to that party becoming, as applicable, a
Debarred Entity or Individual, an Excluded Entity or Individual or a Convicted
Entity or Individual, SAFC shall immediately notify Company, and Company shall
have the right to immediately terminate this Agreement upon notice. For purposes
of this provision, the following definitions shall apply:

A “Debarred Individual” is an individual who has been debarred by the FDA
pursuant to 21 U.S.C. §335a (a) or (b) (or any comparable law of the EMA or any
country in the world, as each may be amended from time to time) from providing
services in any capacity to a person that has an approved or pending drug
product application.

A “Debarred Entity” is a corporation, partnership or association that has been
debarred by the FDA pursuant to 21 U.S.C. §335a (a) or (b) (or any comparable
law of the EMA or any country in the world, as each may be amended from time to
time) from submitting or assisting in the submission of any abbreviated drug
application, or a subsidiary or affiliate of a Debarred Entity.

An “Excluded Individual” or “Excluded Entity” is (i) an individual or entity, as
applicable, who has been excluded, debarred, suspended or is otherwise
ineligible to participate in federal health care programs such as Medicare or
Medicaid by the Office of the Inspector General (OIG/HHS) of the U.S. Department
of Health and Human Services, (or any comparable international programs) or
(ii) an individual or entity, as applicable, who has been excluded, debarred,
suspended or is

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Commercial Supply - SGD-1006

SAFC Rev May 2006

   13    LOGO [g238944safc_logo.jpg]



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

 

otherwise ineligible to participate in federal procurement and non-procurement
programs, including those produced by the U.S. General Services Administration
(“GSA”), or any comparable international programs.

A “Convicted Individual” or “Convicted Entity” is an individual or entity, as
applicable, who has been convicted of a criminal offense that falls within the
ambit of 21 U.S.C. §335a (a) or 42 U.S.C. §1320a – 7(a) (or any comparable law
of the EMA or any country in the world, as each may be amended from time to
time), but has not yet been excluded, debarred, suspended or otherwise declared
ineligible.

6.3 Company Representations and Warranties. Company represents and warrants that
(i) the execution, delivery and performance of this Agreement does not conflict
with, violate or breach any agreement to which Company is a party or Company’s
constituent documents, (ii) Company is not prohibited or limited by any law or
agreement to which it is a party from entering into this Agreement and (iii) the
performance of this Agreement will not create any conflict with any other
business or activity engaged in by Company.

6.4 Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE PARTIES
MAKE NO REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, EITHER EXPRESS OR
IMPLIED, WRITTEN OR ORAL, INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTY OF
MERCHANTABILITY, WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, OR WARRANTY OF
NON-INFRINGEMENT.

6.5 Company Indemnification. Company shall indemnify, defend and hold harmless
SAFC, its Affiliates and its or their directors, officers and employees from all
actions, losses, demands, costs and liabilities arising from any third party
claim (including reasonable attorney’s fees) to which SAFC is or may become
subject insofar as they arise out of or are alleged or claimed to arise out of:

 

  (a) any breach by Company of any of its material obligations or
representations and warranties under this Agreement;

 

  (b) any negligent act or omission or willful misconduct by Company, its
Affiliates or its or their directors, officers, employees, agents or
subcontractors;

 

  (c) SAFC strictly following any of Company developed procedures as described
in the Analytical Methods, the Manufacturing Process and the Specifications;

 

  (d) Company’s conversion of the SGD-1006 into the Finished Product;

 

  (e) the labeling, marketing, distribution or sale by Company of the SGD-1006
or the Finished Product;

 

  (f) the use or consumption of the SGD-1006 or any related Finished Product; or

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Commercial Supply - SGD-1006

SAFC Rev May 2006

   14    LOGO [g238944safc_logo.jpg]



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

 

  (g) the infringement by Company of patents or proprietary rights of any third
party, which are incorporated into the Finished Product;

in each case except that Company shall have no obligation to indemnify, defend
or hold harmless SAFC, its Affiliates and its or their directors, officers and
employees for any breach of its material obligations or representations and
warranties under this Agreement, or for any negligent acts or omissions or
willful misconduct by SAFC or its Affiliates and its or their directors,
officers, employees, agents or permitted subcontractors associated with its
obligations under this Agreement or to the extent its an indemnifiable
obligation of SAFC set forth in Section 6.6 below.

6.6 SAFC Indemnification. SAFC shall indemnify, defend and hold harmless
Company, its Affiliates and its licensees or sublicensees, contractors,
collaborators, Third Party Designees or each of their directors, officers and
employees from all actions, losses, demands, costs and liabilities arising from
any third party claim (including reasonable attorney’s fees) to which Company or
such entities is or may become subject insofar as they arise out of or are
alleged or claimed to arise out of:

 

  (a) any breach by SAFC of any of its material obligations or representations
and warranties under this Agreement or the Quality Agreement;

 

  (b) any negligent act or omission or willful misconduct by SAFC, its
Affiliates or its or their directors, officers, employees, agents or
subcontractors;

 

  (c) SAFC’s negligence or willful misconduct in the development, testing, use,
storage, handling, packaging, labeling, Manufacture, storage or delivery of
SGD-1006, formulations containing SGD-1006 or its Raw Materials;

 

  (d) any manufacturing procedures, methods or techniques (or component thereof)
that are incorporated into the Manufacturing Process or Specifications by SAFC
for which Company did not provide written consent; or

 

  (e) [***] by SAFC of [***] of [***] without Company’s written consent or for
which SAFC was [***];

in each case except that SAFC shall have no obligation to indemnify, defend, or
hold harmless Company, its Affiliates and its licensees or sublicensees or their
directors, officers and employees for any breach of its material obligations or
representations and warranties under this Agreement, or for any negligent acts
or omissions or willful misconduct by Company or its Affiliates and its or their
directors, officers, employees, agents or permitted subcontractors associated
with its obligations under this Agreement or to the extent its an indemnifiable
obligation of Company set forth in Section 6.5 above.

6.7 Indemnification Procedure. Either Party intending to seek indemnification
from the other Party under Sections 6.5 or 6.6 above, as the case may be, shall
give the other Party prompt notice of any such claim or lawsuit (including a
copy thereof) served upon it and shall fully cooperate with the other Party and
its legal

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Commercial Supply - SGD-1006

SAFC Rev May 2006

   15    LOGO [g238944safc_logo.jpg]



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

 

representatives in the investigation of any matter which is the subject of
indemnification. Such Party seeking indemnification shall not unreasonably
withhold its approval of the settlement of any claim, liability or action
covered by the above indemnification provisions. Notwithstanding the foregoing,
the failure to give timely notice to the indemnifying Party shall not release
the indemnifying Party from any liability to the Party seeking indemnification
to the extent the indemnifying Party is not prejudiced thereby.

6.8 Company Insurance. Without limiting its liability under this Agreement
(except as may be otherwise expressly provided in this Agreement), during the
Term and for [***] after the expiration or termination of this Agreement,
Company shall obtain and maintain commercial general liability/product liability
insurance with limits of not less than [***] per occurrence for general
liability and product liability. With respect to all insurance coverage required
under this Section 6.8, (i) Company shall, promptly upon SAFC’s request, furnish
SAFC with certificates of insurance evidencing such insurance and (ii) all
policies shall include provisions for at least thirty [***] prior written notice
of cancellation. SAFC, upon request, shall be named as an additional insured
under the policies of insurance required by this Section 6.8.

6.9 SAFC Insurance. Without limiting its liability under this Agreement (except
as may be otherwise expressly provided in this Agreement), during the Term and
for [***] after the expiration or termination of this Agreement, SAFC shall
obtain and maintain commercial general liability/product liability insurance
with limits of not less than [***] per occurrence for general liability and
product liability. With respect to all insurance coverage required under this
Section 6.9, (i) SAFC shall, promptly upon Company’s request, furnish Company
with certificates of insurance evidencing such insurance and (ii) all policies
shall include provisions for at least [***] prior written notice of
cancellation. Company, upon request, shall be named as an additional insured
under the policies of insurance required by this Section 6.9.

 

7. Regulatory Matters; Compliance with Laws

7.1 Regulation of Manufacturing Process. If SAFC is required by the FDA, EMA, or
any other Regulatory Agency to modify the Facility or validate or re-validate
Manufacturing Processes that will impact the Manufacturing of SGD-1006, SAFC
shall notify Company and consult with Company regarding the required activities.
SAFC shall be responsible for the costs of any such validation or re-validation
that is required due to the non-compliance of the Facility with cGMPs, due to
SAFC’s breach of this Agreement or due to SAFC’s negligence or wilful
misconduct; otherwise any such costs shall be borne by Company.

7.2 Correspondence. SAFC will notify Company promptly, but no later than within
[***], upon receipt of any correspondence from a Regulatory Agency, which
relates to the SGD-1006, or any correspondence pertaining to or affecting the
Manufacturing of SGD-1006, including, license status of SAFC, importation or
exportation of SGD-1006, or SAFC’s quality systems or procedures. In addition,
SAFC will cooperate with Company to provide to the Regulatory Agencies all
documents and information

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Commercial Supply - SGD-1006

SAFC Rev May 2006

   16    LOGO [g238944safc_logo.jpg]



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

 

requested by such authority, including without limitation SAFC’s protocols,
standard operating procedures and other written processes and procedures,
equipment specifications, and licenses and drug master files, and shall submit
to all inquiries, audits and inspections by the Regulatory Agencies. Company
acknowledges that it may be permitted to cross-reference rather than have copies
of certain proprietary documents of SAFC which are required for submission to
regulatory authorities with respect to the Finished Product.

7.3 Compliance with Laws; Authorizations. In performing this Agreement, each
Party shall (i) comply with all Applicable Laws and (ii) obtain all releases,
licenses, permits or other authorization required by any Regulatory Agency.

 

8. Confidentiality; Intellectual Property License

8.1 Confidentiality Obligations of SAFC. In the course of the performance of
this Agreement, Company may, from time to time, disclose Confidential
Information of Company to SAFC or its Affiliates. Except as expressly permitted
otherwise by the terms of this Agreement, SAFC shall: (i) maintain in confidence
and not disclose the Confidential Information of Company to any third party,
except on a need-to-know basis to SAFC’s (or its Affiliates’) employees and
agents to the extent such disclosure is reasonably necessary in connection with
SAFC’s (or its Affiliates’) activities as expressly authorized by this Agreement
and upon obligations of confidentiality similar to those set forth herein; and
(ii) not use or grant the use of the Confidential Information of Company for any
purpose other than the performance of SAFC’s obligations hereunder.

8.2 Confidentiality Obligations of Company. In the course of the performance of
this Agreement, SAFC may, from time to time, disclose Confidential Information
of SAFC to Company or its Affiliates. Except as expressly permitted otherwise by
the terms of this Agreement, Company shall: (i) maintain in confidence and not
disclose the Confidential Information of SAFC to any third party, except on a
need-to-know basis to Company’s (or its Affiliates’) employees and agents to the
extent such disclosure is reasonably necessary in connection with Company’s (or
its Affiliates’) activities as expressly authorized by this Agreement and upon
obligations of confidentiality similar to those set forth herein; and (ii) not
use or grant the use of the Confidential Information of SAFC for any purpose
other than the performance of Company’s obligations hereunder.

8.3 Exceptions. The provisions of Sections 8.1 and 8.2 above shall not apply to
any Confidential Information of the disclosing Party that can be shown by
competent evidence by the receiving Party:

(a) To have been known to or in the possession of the receiving Party without
any separate obligation of confidentiality before the date of its actual receipt
from the disclosing Party;

 

Commercial Supply - SGD-1006

SAFC Rev May 2006

   17    LOGO [g238944safc_logo.jpg]



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

 

(b) To be or to have become readily available to the public other than through
any act or omission of any Party in breach of any confidentiality obligations
owed to the disclosing Party;

(c) To have been disclosed to the receiving Party, other than under an
obligation of confidentiality, by a third party which is not known to the
receiving Party to have had an obligation to the disclosing Party not to
disclose such information to others; or

(d) To have been subsequently independently developed by the receiving Party
without use of or reference or access to the disclosing Party’s Confidential
Information.

8.4 Ownership in Intellectual Property. Subject to the following paragraph, the
rights of ownership in Intellectual Property, including any patent or patent
application claiming such Intellectual Property, are retained by the Party that
employs or otherwise engages the inventor, with inventorship being determined
under U.S. patent law and with the rights in ownership being determined under
this Agreement and in accordance with U.S. patent law. Accordingly, subject to
the following paragraph, SAFC shall own Intellectual Property, made solely by
employees or agents of SAFC, Company shall own Intellectual Property made solely
by employees or agents of Company. The Party owning the Intellectual Property
shall be responsible for all administration, filing and expenses related to the
Intellectual Property unless such Intellectual Property is otherwise assigned
under the provisions of this Agreement.

Notwithstanding the foregoing, with respect to any Intellectual Property or
other ideas, innovations or inventions (whether or not patentable) developed by
SAFC or Company acting alone or in conjunction with each other or third parties
in activities conducted under the provisions of this Agreement and during the
Term of this Agreement and relating: (i) to the [***], (ii) or to the [***] or
the specific [***], including the [***], but not methods or processes of general
manufacturing applicability or (iii) to and requiring use of Company
Confidential Information, its know-how or patent rights (collectively, “Company
Inventions”), Company shall own all proprietary rights to Company Inventions and
such Intellectual Property or such ideas, innovations and inventions, and may
obtain patent, copyright, and/or other proprietary protection relating to such
ideas, innovations and inventions. SAFC hereby assigns and shall assign to
Company all of SAFC’s right, title and interest in and to Company Inventions.

8.5 License. During the Term, Company hereby grants to SAFC a [***], [***]
license under any Company Inventions, know-how, trade secrets, copyrights,
designs, databases, discoveries, improvements and/or inventions (whether
patentable or not) related to the SGD-1006 or the Manufacture of the SGD-1006
that are owned or controlled by Company and that are useful for SAFC’s
performance of its obligations under this Agreement, but only for such purposes
and only to the extent useful for SAFC to perform its obligations under this
Agreement. During the Term, SAFC hereby grants to Company a [***], [***] license
under any SAFC Intellectual Property, know-how, trade

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Commercial Supply - SGD-1006

SAFC Rev May 2006

   18    LOGO [g238944safc_logo.jpg]



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

 

secrets, copyrights, designs, databases, discoveries, improvements and/or
inventions (whether patentable or not) related to the SGD-1006 or the
Manufacture of the SGD-1006 that are owned or controlled by SAFC, but only for
such purposes and only to the extent useful for Company to perform its
obligations under this Agreement.

 

9. Term and Termination

9.1 Term. The initial period of this Agreement shall commence as of the
Effective Date and shall continue in full force and effect until the [***] of
the Commencement Date, unless earlier terminated as provided in Sections 9.2 and
9.3 below. Thereafter the Agreement shall be renewed automatically for
additional [***], unless cancelled by one of the Parties upon at least [***]
prior written notice. Such initial period and any renewal period shall be
referred to herein as the “Term”.

9.2 Termination. Notwithstanding the provisions of Section 9.1 above, the
Parties may terminate this Agreement in the event of either of the following:

(a) Termination for Material Breach. Either Party may terminate this Agreement
by written notice at a date set in the notice (allowing at least [***] for cure)
in the event of a material breach of this Agreement by the other Party; provided
that the breaching Party fails to cure such breach within [***] from the date of
such notice.

(b) Insolvency. If either Party shall become insolvent or shall make or seek to
make an arrangement with, or an assignment for the benefit of creditors, or if
proceedings in voluntary or involuntary bankruptcy shall be instituted by, on
behalf of or against such Party, or if a receiver or trustee of such Party’s
assets shall be appointed, or bankruptcy proceedings begin, the other Party may
terminate this Agreement, as may be permitted by the applicable laws, with
immediate effect.

9.3 Termination by Company. Notwithstanding the provisions of Section 9.1 above,
Company may terminate this Agreement in the event of any of the following:

(a) Immediately in the event Company fails, for any reason, to receive
regulatory approval from the U.S. Food and Drug Administration needed to sell
and/or market the Finished Product.

(b) Upon [***] prior written notice to SAFC, in the event Company notifies SAFC
of the failure of SGD-1006 to meet the SGD-1006 Requirements pursuant to
Section 4.1 (including shortages) [***] or more times in any [***] period or in
respect of two consecutive shipments.

(c) Pursuant to Section 2.6 (Changes to Specifications and Process),
Section 6.2(h) (Debarment) and/or Section 11.17 (Force Majeure).

(d) For any reason upon [***] written notice by Company.

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Commercial Supply - SGD-1006

SAFC Rev May 2006

   19    LOGO [g238944safc_logo.jpg]



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

 

9.4 Rights and Obligations Upon Termination.

(a) Return of Inventory and Confidential Information. In the event of any
termination, SAFC shall return to Company: (i) all Company property (including
but not limited to raw materials, equipment, samples, and data) at Company’s
expense, unless such termination shall have been as a result of a breach of this
Agreement by SAFC in accordance with Section 9.2(a) or termination by Company in
accordance with 9.3(b) or 9.3(c), in which case such property shall be returned
at [***], except to the extent required to be retained by law or to comply with
such Party’s continuing obligations hereunder; and (ii) all Confidential
Information of Company and shall make no further use of such Confidential
Information without the prior written consent of Company.

(b) Payments. Termination of this Agreement shall not release either Party from
the obligation to make payment of all amounts then or thereafter due and
payable.

(c) Upon termination of this Agreement by SAFC pursuant to Section 9.2(a),
Company shall [***] and all other outstanding inventory (meaning all raw
materials that are specifically required and purchased by SAFC for the
manufacture of the SGD-1006) to the extent that such items were reasonably
acquired by SAFC to meet its obligations hereunder in a timely manner, [***].

(d) Technology Transfer. Upon Company’s request and provided that the Agreement
was not terminated by SAFC in accordance with Section 9.2(a) due to Company’s
breach, SAFC [***] will reasonably assist Company with the transfer of the
Manufacturing Process and Specifications associated with the SGD-1006 to Company
or its designee (in the event that the Agreement was terminated by SAFC in
accordance with Section 9.2(a), Company shall have the option to have SAFC
reasonably assist Company with the transfer of the Manufacturing Process and
Specifications associated with the SGD-1006 to Company or its designee, [***]).

9.5 Surviving obligations. Termination or expiration of this Agreement shall not
affect any accrued rights or obligations of either Party. The terms of Sections
2.7, 3.6, 4, 5.4, 5.5(c), 5.5(d), 5.5(e), 6.1, 6.2, 6.4 through 6.9, 7.2, 8.1
through 8.4, 9.4, 9.5, 10 and 11 of this Agreement shall survive termination of
this Agreement.

 

10. Governing Law; Dispute Resolution

10.1 Governing Law. This Agreement shall be governed by, and interpreted and
construed in accordance with, the laws of the State of [***], without regard to
its conflict of law provisions. The U.N. Convention on International Sales of
Goods shall not apply to this Agreement.

10.2 Good Faith Meeting. In the event of any dispute arising between the Parties
concerning this Agreement, Company and SAFC agree that in the first place they
shall meet for good faith discussions in an attempt to negotiate an amicable
solution.

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Commercial Supply - SGD-1006

SAFC Rev May 2006

   20    LOGO [g238944safc_logo.jpg]



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

 

10.3 Arbitration.

(a) Any dispute arising between the Parties out of or in connection with this
Agreement, or the interpretation, breach or enforcement thereof that cannot be
amicably resolved pursuant to Section 10.2 above within [***] as from the first
notice of such dispute shall be finally settled by arbitration as set forth in
this Section 10.3.

(b) The arbitration shall be conducted in accordance with the Commercial
Arbitration Rules of the American Arbitration Association in effect at the time
of the arbitration to the extent that both Parties are domestic United States
companies or in accordance with the International Arbitration Rules of the
American Arbitration Association in effect at the time of the arbitration to the
extent that one of the Parties is not a domestic United States company, except,
in each instance, as such rules may be modified herein or by mutual agreement of
the Parties.

(c) The seat of the arbitration shall be [***], and it shall be conducted in the
English language.

(d) The arbitration shall be conducted by three arbitrators. The Party
initiating arbitration (“Claimant”) shall appoint an arbitrator in its request
for arbitration (“Request”). The other Party (“Respondent”) shall appoint an
arbitrator within [***] of receipt of the Request and shall notify the Claimant
of such appointment in writing. If within [***] of receipt of the Request by the
Respondent, either Party has not appointed an arbitrator, then that arbitrator
shall be appointed by the American Arbitration Association. The first two
arbitrators appointed in accord with this provision shall appoint a third
arbitrator within [***] after the Respondent has notified Claimant of the
appointment of the Respondent’s arbitrator or, in the event of a failure by a
Party to appoint, within [***] after the American Arbitration Association has
notified the Parties and any arbitrator already appointed of its appointment of
an arbitrator on behalf of the Party failing to appoint. When the third
arbitrator has accepted the appointment, the two arbitrators making the
appointment shall promptly notify the Parties of the appointment. If the first
two arbitrators appointed fail to appoint a third arbitrator or so to notify the
Parties within the time period prescribed above, then the American Arbitration
Association shall appoint the third arbitrator and shall promptly notify the
Parties of the appointment. The third arbitrator shall act as Chair of the
tribunal.

(e) The arbitral award shall be in writing, state the reasons for the award, and
be final and binding on the Parties. The award may include an award of costs,
including reasonable attorneys’ fees and disbursements. Judgment upon the award
may be entered by any court having jurisdiction thereof or having jurisdiction
over the relevant Party or its assets.

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Commercial Supply - SGD-1006

SAFC Rev May 2006

   21    LOGO [g238944safc_logo.jpg]



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

 

(f) Notwithstanding Section 10.1 hereof, the arbitration and this Section 10.3
shall be governed by Title 9 (Arbitration) of the United States Code.

(g) The Parties agree that the arbitration shall be kept confidential and that
the existence of the proceeding and any element of it (including but not limited
to any pleadings, briefs or other documents submitted or exchanged, any
testimony or other oral submissions, and any awards) shall not be disclosed
beyond the tribunal, the American Arbitration Association, the Parties, their
counsel and any person necessary to the conduct of the proceeding, except as may
be lawfully required in judicial proceedings relating to the arbitration or
otherwise.

 

11. Miscellaneous

11.1 Conditional Effectiveness. The effectiveness of this Agreement is
conditioned upon Company and SAFC duly executing and delivering the Quality
Agreement.

11.2 Publicity. Any public announcement or similar publicity with respect to
this Agreement will be issued, if at all, at such times and in such manner as
shall be mutually agreed in writing by the Parties.

11.3 Use of Names. SAFC shall not use the name of Company or the names of their
employees, or representatives or Affiliates in any advertising materials or in
any publication without prior written consent of Company. Company shall not use
the name of SAFC or the names of their employees, or representatives or
Affiliates in any advertising materials or in any publication without prior
written consent of SAFC. Notwithstanding the foregoing, Company shall be
entitled to identify SAFC as the source of the SGD-1006 in any regulatory
submission without SAFC’s prior written consent.

11.4 Marks. Each Party reserves all rights to any name, trademark, service mark
or logo (“Marks”) it may have or hereafter acquire. Neither Party shall by this
Agreement obtain any right, title or interest in or to any Marks of the other
Party or its Affiliates. Accordingly, neither Party shall use any Marks
confusingly similar to or likely to cause confusion with the Marks of the other
or of any other person or entity. Each use by a Party of any Marks of the other
Party, whether in advertising or marketing materials, websites, company
announcements or offering circulars, informational materials, public events, or
otherwise, shall be subject to the prior written approval of the other Party.

11.5 Limitation of Liability.

(a) NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES (SUCH AS LOST PROFITS) OR ANY SPECIAL OR PUNITIVE DAMAGES
ARISING OUT OF THE PERFORMANCE OF THIS AGREEMENT, WHETHER BASED ON CONTRACT,
NEGLIGENCE, STRICT LIABILITY, OTHER TORT OR OTHERWISE AND REGARDLESS OF WHETHER
ANY PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

Commercial Supply - SGD-1006

SAFC Rev May 2006

   22    LOGO [g238944safc_logo.jpg]



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

 

(b) EXCEPT AS SET FORTH IN SECTION 6.6 OR IN CASES OF SAFC’S [***], THE MAXIMUM
LIABILITY OF SAFC UNDER THIS AGREEMENT FOR ALL CLAIMS, WHETHER IN CONNECTION
WITH A WARRANTY CLAIM, AN INDEMNITY CLAIM, A COMBINATION THEREOF, OR OTHERWISE
AND WHETHER ARISING UNDER CONTRACT, WARRANTY, TORT (INCLUDING NEGLIGENCE),
STRICT LIABILITY, PRODUCT LIABILITY, A COMBINATION THEREOF, OR ANY OTHER THEORY
OF LIABILITY OR INDEMNIFICATION SHALL NOT EXCEED, AN AMOUNT EQUAL TO [***] UNDER
THE PROVISIONS OF THIS AGREEMENT [***]. The foregoing limitations in
Section 11.5(a) and (b) above shall survive notwithstanding any failure of
essential purpose of a limited remedy.

11.6 Assignment; Successors; Subcontractors; Third-Party Beneficiaries.

(a) Neither Party may assign or otherwise transfer any of its rights or
obligations under this Agreement without the prior written consent of the other
Party, which will not be unreasonably withheld, except that subject to
compliance with Section 2.6 regarding process and/or facility change(s), either
Party may assign, in whole or in part, without such consent any of its rights or
obligations under this Agreement (i) to any Affiliate of such Party, provided
that any such assignment to an Affiliate shall not relieve such Party as the
primary obligor hereunder, or (ii) in connection with the merger, consolidation
or sale of the stock or substantially all of the assets of the such Party’s
business responsible for the performance of this Agreement.

(b) Subject to the preceding subsection (a), this Agreement will apply to, be
binding in all respects upon, and inure to the benefit of the successors and
permitted assigns of the Parties.

(c) SAFC shall not utilize a third party to manufacture any portion or all of
the SGD-1006 without first obtaining Company’ written consent, which consent
shall not be unreasonably withheld, conditioned or delayed. In the event that
SAFC is authorized to utilize a third party in the manufacture of SGD-1006, such
third party shall be approved by SAFC’s and Company’ Quality Assurance
departments. Any third party contract entered into by SAFC and that third party
shall contain a provision that allows Company to audit such third party’s
facilities. SAFC agrees that it shall remain liable for the performance of
SAFC’s obligations hereunder in the event that SAFC is authorized to use a third
party to perform SAFC’s obligations on its behalf. It shall be deemed reasonable
for Company to withhold consent to SAFC’s utilization of a third party to
manufacture any portion of the SGD-1006 in the event that such utilization would
have a substantial likelihood of (a) impairing or jeopardizing any pending or
actual regulatory approval for the manufacture of the SGD-1006, (b) adversely
affecting the regulatory status of the SGD-1006 or (c) materially delaying
delivery schedules, increasing the pricing or adversely affecting the quality of
the SGD-1006.

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Commercial Supply - SGD-1006

SAFC Rev May 2006

   23    LOGO [g238944safc_logo.jpg]



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

 

(d) Nothing expressed or referred to in this Agreement will be construed to give
any person other than the Parties any legal or equitable right, remedy or claim
under or with respect to this Agreement or any provision of this Agreement. This
Agreement and all of its provisions and conditions are for the sole and
exclusive benefit of the Parties to this Agreement and their successors and
assigns.

11.7 Transactions Outside Scope of Agreement. Other than as expressly provided
for otherwise in this Agreement, this Agreement shall in no way limit or
restrict the ability of either Party or any Affiliate of such Party to offer its
products or services to any other person.

11.8 No Transfer of Rights. No transfer, grant or license of rights under any
patent or copyright or to any proprietary information or trade secret is made or
is to be implied by this Agreement except as may be expressly stated otherwise
herein.

11.9 Independent Contractors. The Parties undertake to carry out this Agreement
as independent contractors. No franchise, partnership, joint venture or
relationship of principal and agent is intended by this Agreement. Neither Party
is authorized, in the name of or on behalf of the other Party, to incur any
obligation, receive any benefit or right or otherwise bind the other Party. All
employees, agents, representatives and contractors of a Party are solely those
of such Party and no acts thereof will be binding upon the other Party.

11.10 Waiver. The failure or the delay of any Party hereto to enforce at any
time any provision of this Agreement shall not be construed to be a waiver of
such provision or of the right of such Party thereafter to enforce such
provision. No waiver of any breach of this Agreement shall be held to constitute
a waiver of any other or subsequent breach of this Agreement.

11.11 Severability. Should any provision of this Agreement become void or be
cancelled, then the other provisions shall remain in full force and effect. If a
provision of this Agreement should be void or should be declared void, then the
Parties will attempt to replace it by another valid provision or will leave the
provision unreplaced by mutual consent. Any provision of this Agreement held
invalid or unenforceable only in part or degree will remain in full force and
effect to the extent not held invalid or unenforceable.

11.12 Appendices. All appendices attached hereto are hereby incorporated in and
made a part of this Agreement as if fully set forth herein.

11.13 Entire Agreement. This Agreement, including all appendices hereto,
contains the final, complete and exclusive agreement of the Parties relative to
the subject matter hereof and supersedes all prior and contemporaneous
understandings and agreements relating to its subject matter.

 

Commercial Supply - SGD-1006

SAFC Rev May 2006

   24    LOGO [g238944safc_logo.jpg]



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

 

11.14 Amendment. This Agreement shall not be deemed or construed to be modified,
amended, rescinded, cancelled or waived, in whole or in part, except by written
amendment signed by the Parties hereto.

11.15 Notices. All notices, consents, waivers and other communications under
this Agreement must be in writing and will be deemed to have been duly given
when (i) delivered by hand (with written confirmation of receipt), (ii) sent by
facsimile (with written confirmation of transmission), (iii) when received by
the addressee if sent by registered or certified mail (return receipt requested)
or if sent by an internationally recognized overnight delivery service, in each
case to the appropriate addresses and facsimile numbers set forth below (or to
such other addresses and facsimile numbers as a Party may designate by notice to
the other Party):

 

If to Company:   Seattle Genetics, Inc.      21823 - 30th Drive S.E.     
Bothell, WA 98021      Attention: President & CEO      Facsimile No.: (425)
527-4001    With a copy to:   Seattle Genetics, Inc.      21823 - 30th Drive
S.E.      Bothell, WA 98021      Attention: General Counsel      Facsimile No.:
(425) 527-4001    If to SAFC:   [***]      [***]      [***]      Facsimile
No.:[***]    With a copy to:   SAFC      [***]      [***]      Attention: Legal
Department      Facsimile No.: [***]    With a copy to:   [***]      [***]     
[***]      Attention: [***]      Facsimile No.: [***]   

11.16 Section Headings; Construction. The headings of Sections in this Agreement
are provided for convenience only and will not affect its construction or
interpretation. Unless otherwise expressly provided, the word “including” does
not limit the preceding words or terms.

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Commercial Supply - SGD-1006

SAFC Rev May 2006

   25    LOGO [g238944safc_logo.jpg]



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

 

11.17 Force Majeure. Any events that cannot be prevented by either one of the
Parties, such as fire, flood, war, strike, civil unrest, terrorism, natural
catastrophes, government acts and regulations, and other cases of force majeure
beyond a Party’s control, will free the affected Party for the duration of the
event from its obligations under this Agreement. As soon as there is an
indication of an event of force majeure, the Party affected by it will advise
the other Party immediately or as soon as practical of the effect of such event
on this Agreement and about the measures to be taken to mitigate such effect.
The Parties are obligated to mitigate damages and to resume the fulfilment of
the contractual obligations as quickly as possible. Notwithstanding anything to
the contrary, Company may cancel without penalty (and shall have no obligation
to pay any amounts attributable to the Compliance Level or firm Purchase Orders
applicable to any period following the date of the force majeure event) (a) any
and all Purchase Orders in the event SAFC is unable to fulfil an outstanding
purchase order within [***] of its scheduled delivery date due to a force
majeure event and/or (b) this Agreement if the force majeure event affects
SAFC’s ability to perform pursuant to this Agreement for more than an aggregate
of [***] in any [***]or any consecutive period of [***]. Provided that this
Agreement has not been terminated in accordance with 11.17(b) hereof, upon
cessation of such force majeure event, the affected Party shall promptly resume
performance on all Purchase Orders which have not been terminated.

11.18 Expenses. Except as otherwise expressly provided in this Agreement, in the
appendices hereto or in any agreement or other document expressly referenced
herein and forming a part hereof, including the Quality Agreement, each Party to
this Agreement will bear its respective expenses incurred in connection the
performance of its obligations hereunder. In the event of termination of this
Agreement, the obligation of each Party to pay its own expenses will be subject
to any rights of a Party arising from a breach of this Agreement by the other.

11.19 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.

11.20 Governing Language. The validity, interpretation, construction and
performance of this Agreement shall be in accordance with the English language.
If this Agreement is translated into another language and there is a conflict
between the non-English version and the English version, then the English
version shall control.

IN WITNESS WHEREOF, the Parties intending to be bound by the terms and
conditions hereof have caused this Agreement to be signed effective as of the
Effective Date by their duly authorized representatives.

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Commercial Supply - SGD-1006

SAFC Rev May 2006

   26    LOGO [g238944safc_logo.jpg]



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

 

SAFC, an operating division of Sigma-Aldrich, Inc.   Seattle Genetics, Inc. By:
/s/ Gilles Cottier   By: /s/ Clay B. Siegall Name: Gilles Cottier   Name: Clay
B. Siegall, Ph.D. Title: President, SAFC   Title: President & CEO

 

Commercial Supply - SGD-1006

SAFC Rev May 2006

   27    LOGO [g238944safc_logo.jpg]



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

 

APPENDIX 1

QUALITY AGREEMENT

[***]

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Commercial Supply - SGD-1006

SAFC Rev May 2006

   1    LOGO [g238944safc_logo.jpg]



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

 

APPENDIX 2

SPECIFICATIONS

[***]

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Commercial Supply - SGD-1006

SAFC Rev May 2006

   2    LOGO [g238944safc_logo.jpg]



--------------------------------------------------------------------------------

This Agreement includes

Confidential Information

 

APPENDIX 3

PRICING

[***]

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Commercial Supply - SGD-1006

SAFC Rev May 2006

   1    LOGO [g238944safc_logo.jpg]